United States Court of Appeals
                               For the First Circuit


No. 04-1437

                                       AGNES CHO,

                                          Petitioner,

                                              v.

                                 ALBERTO GONZALES,
                            Attorney General of the United States

                                         Respondent.



                                          ERRATA

      The opinion of this Court, issued on April 19, 2005, should be amended as follows:
On page 17, line 14, insert "of" after "spite"